 



Exhibit 10.15 Arrangement Regarding Retirement Benefits for Robert A. Armitage

Since Mr. Armitage will not be eligible to receive a retirement benefit from The
Lilly Retirement Plan at age 60, Lilly has agreed to offer him a special
retirement benefit, provided that he works at Lilly until age 60. The benefit
will be calculated using the Retirement Plan benefit formula that yields the
highest payment based on his actual years of service and age at the time he
leaves Lilly, but at a minimum will provide an annual benefit of $75,000. Should
he continue to work at Lilly until he is eligible to receive a retirement
benefit under the Retirement Plan, he will receive a benefit from such plan in
lieu of the benefit described above at the time of his retirement.

 